COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §                 No. 08-14-00159-CV

IN RE CARLOS RESTREPO AND                       §             ORIGINAL PROCEEDING
LINDA RESTREPO,
                                                §            ON PETITION FOR WRIT OF
RELATORS.
                                                §                    MANDAMUS

                                                §

                                MEMORANDUM OPINION

       Relators, Carlos Restrepo and Linda Restrepo, have filed a pro se petition for writ of

mandamus against the Honorable Carlos Villa, Judge of the County Court at Law No. 5 of

El Paso County, Texas. They ask that we order Respondent to set aside orders entered by

Respondent on May 14, 2013, June 7, 2013, and June 17, 2013. Relators have also filed a

motion to incorporate the mandamus record from cause number 08-13-00183-CV and a motion

for emergency relief.

       To be entitled to mandamus relief, a relator must meet two requirements. First, the

relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 135-36. The Court has reviewed the record

from cause number 08-13-00183-CV and the mandamus petition filed in this proceeding. Based

on the record before us, we conclude that Relators have not established they are entitled to
mandamus relief. Accordingly, we deny the petition for writ of mandamus, the motion to

incorporate the record from cause number 08-13-00183-CV, and the motion for emergency

relief. See TEX.R.APP.P. 52.8(a), 52.10.



May 23, 2014
                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., Not Participating




                                             -2-